Exhibit 99.2 CONNECTICUT WATER SERVICE, INC. Dividend Reinvestment and Common Stock Purchase Plan Automatic Deduction Authorization Form Optional monthly cash investments (minimum $25/maximum $3,333) can be withdrawn from your bank account by authorizing Connecticut Water Service's transfer agent, Registrar and Transfer Company, to automatically deduct money from your checking or savings account. Your bank must be a member of the Automated Clearinghouse (ACH) program. Please return the completed form to Registrar and Transfer Company 10 Commerce Drive Cranford, NJ 07016 1-800-368-5948 Bank Information (See the reverse for sample information.) Amount to be deducted monthly from your account Bank Name and Address Your Name on your Bank Account ABA Number (8 digits) Your Checking Account Number* Your Savings Account Number* *Choose either a checking OR savings account.If you choose a checkingaccount, please include a voided check from your account. Connecticut Water Service, Inc./Registrar and Transfer Account Information & Signature Authorization Name(s) Social Security Number Mail Address City, State, Zip Code Signature(s) Date
